FRICK, J.
I concur. I, however, desire to add a few words to what the CHIEF JUSTICE has said. If the respondent upon one occasion only, or under the sting of defeat, had criticized this court, no doubt the grievance committee, as well as we, would have disregarded the criticism, although it might have been wholly unjustified. When, however, as is the ease here, the defeated attorney goes out of his way to have the public press publish his statements, which he calls interviews, and when he, in public addresses and otherwise, falsely and maliciously assails the members of this court for the sole purpose of arousing the passions and engendering the prejudices of a certain class against the court, the case is quite different. No self-respecting bar committee nor court can, under such circumstances, overlook the transgressions without lowering the standard, if not entirely destroying the respect for both bench and bar. That the respondent willfully ’ and maliciously sought to destroy the respect due this court was manifested by him in many ways. He asserted over and over again that this court, in its opinion in State v. Hülstrom, had sustained the latter’s conviction by misapplying well recognized principles of law against him. These assertions were, however, made in the very teeth of the fact that neither respondent nor his associate counsel made any effort whatever to have the alleged error corrected and its effect destroyed, although a copy of the opinion was served upon them as soon as it was handed down, and that under the rules of this court they had twenty days, and as much longer as they, upon their ap*199plication to this court, may have been granted, to apprise the conrt of its error in that regard. The very purpose of the rule providing for petitions for rehearing is to leave the ease open for the correction of errors. Every lawyer knows, and it must bé' assumed that respondent knew, that the court had committed no error in the respect urged by counsel, and hence none could have been corrected. The alleged error was therefore used as a pretext to villify this court and the members thereof. As pointed out by the CHIEF JUSTICE, lawyers, whether acting as attorneys in a ease or not, as well as others, may freely criticize the court’s reasoning as well as its judgments and conclusions, if done in decent language. But an attorney may not, as respondent has done, falsely and maliciously assail the court merely because he may not have been successful in having his views of the law adopted by the court. To permit attorneys to pursue such a course would inevitably result in destroying the respect for all courts, and when once the respect for the courts is gone they cannot much longer survive. Moreover, there was not the slightest excuse for respondent’s conduct, either in law or in fact.
True, it was urged at the hearing by his counsel that the respondent’s sympathy for those accused of crime may have betrayed him into what may seem harsh conduct. It was said his great reverence for the principle that all men are presumed innocent until their guilt is established beyond a-reasonable doubt may have misled him into making some of the statements made by him. Let that be granted, and still there is nothing to palliate respondent’s conduct, much less excuse it. If respondent’s sympathies are so strong for human frailties, he should not lavish all of thém upon those alone accused of crime. He should have some little regard for those whose duty it is to deal with that class. All are entitled to fair treatment, and a lawyer who, without cause or provocation, will conduct himself as the respondent has done is no longer worthy of that high trust and confidence which all courts must necessarily repose in attorneys as officers Af the court. Respondent’s name should therefore be stricken from the roll as unworthy of the honor which by retaining it thereon would be implied.